JONES, J.
1. Section 871-38, General Code, does not authorize an employer to invoke the jurisdiction of this court for the purpose of reviewing an award made by the industrial commission under the workmen’s compensation act.
2. Section 27 of the workmen’s compensation act (Section 1465-74, General Code), enacted in 103 OL., 82, provides an adequate remedy by due course of law whereby an employer, when sued for the compensation fixed, may contest all jurisdictional facts necessary to be determined by the commission before making an award for compensation.
Demurrer sustained. Petition dismissed.
Wanamaker, Matthias, Day and Allen. JJ., concur.